Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A preliminary amendment filed on 09/22/202 has been entered and made of record. Claims 3, 4, 7, 8, and 10 have been amendment; and claims 9 and 11-57 have been cancelled. Claims 1-8, and 10 are pending in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-- “an identification criterion determination unit and a crown identification unit; the identification criterion determination unit comprising a first image acquisition section that acquires a first aerial image…”; “a skeleton extraction section that processes the first aerial image …”; “a vertex extraction unit that extracts vertexes of each crown skeleton …”; “an identification criterion extraction section that extracts a crown candidate region …”; “the crown identification unit comprising a second image acquisition section that acquires a second aerial image of the fruit tree …”; “a whole crown extraction section that processes the second aerial image …”; “a crown identification section that collates the crown candidate region and the centroid of the identification criterion …”, in claim 1

-- “an output unit that outputs the crown region …”, in claim 4;
-- “a first image acquisition step of acquiring a first aerial image …”; “a skeleton extraction step of processing the first aerial image…”; “a vertex extraction step of extracting vertexes of each crown skeleton …” ; “an identification criterion extraction step of extracting a crown candidate region … “; “a second image acquisition step of acquiring a second aerial image of the fruit …”; “a whole crown extraction step of processing the second aerial image to extract a whole crown image …”;  “a crown identification step of collating the crown candidate region and the centroid of the identification criterion …”, in claim 5;
-- “a fruit tree trait analysis step of analyzing a trait of an identified crown region …”, in claim 7;
-- “an output step of outputting the crown region …”, in claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over LIU Jianli, ("Research on the Inventory of Forest Structure Parameters Using UAV Stereo Imagery", Chinese Master's Theses Full-text Database Agriculture Science and Technology, No. 2, 2018, pp. D049-134, “based on English translation in search report provided by Applicant in IDS filed on 12/10/2021); in view of Chao et al, “Cluster-based Construction of Tree Crown from Scanned Data”, 2009 Plant Growth Modeling and Applications, IEEE, PP 352-359), and further in view of Guo et al, (“Evaluation of 

In regards to claim 1, Liu discloses an identification device for identifying a crown of an individual fruit tree in an image, (see the search report: Page 1, sections 4.1, 4.2, 5.1.2), the identification device comprising: 
an identification criterion determination unit and a crown identification unit, (see the search report: Page 1, “section 4.1, “the OTSU algorithm”);
the identification criterion determination unit comprising a first image acquisition section that acquires a first aerial image including a plurality of individual fruit trees 
a skeleton extraction section that processes the first aerial image to extract a 
a vertex extraction unit that extracts vertexes of each  binary map of the tree area); and 
a single tree crown, “extracts a single tree crown or single crown region”); and
a crown identification section that collates the crown candidate region and the
centroid of the identification criterion with [the binary map of the crown area], 
Liu does not expressly disclose that the first aerial image is acquired in a deciduous period in a fruit farm field; extracting a whole crown skeleton; extracting a vertex of each crown skeleton; and that the extracted a crown candidate region being of a minimum polygonal shape including all the vertexes as an identification criterion for each individual fruit tree; and acquiring a second aerial image of the fruit tree farm field at the time of identifying a crown at the same scale as the first aerial image, and extracting a whole crown image including the plurality of individual fruit trees from the second image; and 
Chao et al discloses extracting a whole crown skeleton, (see at least: Fig. 2, and section 3, building the skeleton of tree, “implicit the whole crown skeleton”); extracting a vertex of each crown skeleton, (see at least: Fig. 7, and Page 354, right-hand-column, second paragraph, “computation of skeleton nodes”); and extracting a crown candidate region including all the vertexes as an identification criterion for each individual fruit tree, (see at least: Page 357, Fig. 5, and section 5, “shape construction of tree crown based on classification of the points of the crown”, [i.e., implicitly extracting a crown candidate region including all the vertexes as an identification criterion for each individual fruit tree]).
Liu and Chao et al are combinable because they are both concerned crown trees evaluation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Liu, to build the skeleton of tree and the computation of skeleton nodes method, as though by Chao et al, in order to construct the shape of tree crown based on classification of the points of the crown, (Chao et al, Page 357, Fig. 5, and section 5)
The combine teaching Liu and Chao et al as whole does not expressly disclose that the first aerial image is acquired in a deciduous period in a fruit farm field; and that the extracted crown candidate region being of a minimum polygonal shape; and acquiring a second aerial image of the fruit tree farm field at the time of identifying a crown at the same scale as the first aerial image, and extracting a whole crown image including the plurality of individual fruit trees from the second image; and collating the crown candidate region and the centroid of the identification criterion with the whole crown image obtained from the second aerial image.
drone aerial photographs for peach trees, and analyzing them quantitative estimation of the growth (crown area, thickness and angle of main branch and sub-main branch, etc.) of peach trees before flowering, during fruiting in summer, during harvest period, after summer pruning, and during the deciduous leaf period), [i.e., implicitly acquiring at least first aerial image in a deciduous period in a fruit farm field and a second aerial image at the same scale as the first aerial image], and extracting a whole crown image including the plurality of individual fruit trees from the second image, (see at least: Page 1, lines 16-21, under “Introduction”, and Fig. 5, analyzing the acquired plurality of aerial images, “first and second aerial images”, for a quantitative estimation of the growth (crown area, thickness and angle of main branch and sub-main branch), [i.e., implicitly extracting a whole crown image including the plurality of individual fruit trees from the second image]); and collating the crown candidate region and the centroid of the identification criterion with the whole crown image obtained from the second aerial image, (see Page 2, under: “discussion and summary”, lines 8-10, “accumulation of such data information will make it possible to realize standardized data services in the future, and it will be possible to contribute to distinctive farming guidance for each region. Note that the centroid of the identification criterion is shown on Page 6, in lower part of the second Figure, [i.e., implicitly collating the crown candidate region and the centroid of the identification criterion with the whole crown image obtained from the second aerial image]).

However, the combine teaching Liu and Chao et al and Guo et al as whole does not expressly disclose that the extracted crown candidate region being of a minimum polygonal shape.
However, Park et al, discloses extracting crown candidate region of a minimum polygonal shape, (see at least: see at least: Par. 0096-0101, Fig. 11, operation 1210, 1120, and Fig. 7, modeling the crown and the trunk as corresponding shapes based on the obtained information. For example, the modeling shape may be an n-sided polygonal pole corresponding to the region occupied by the actual crown and trunk, (Par. 0096, Fig. 11, operation 1120); and identifying the regions occupied by the crown and the trunk in the overall tree region, [i.e., the regions occupied by the crown are implicitly of a minimum polygonal shape ]).
Liu, Chao et al, Guo et al, and Park et al are combinable because they are all concerned crown trees evaluation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Liu, Chao et al, and Guo et al, to model the crown as corresponding shapes based on the obtained information, as though by Park et al, in order to identify the regions occupied by the crown in the overall tree region, (Park et al, Par. 0101).

In regards to claim 2, the combine teaching Liu, Chao et al, Guo et al, and Park et al whole discloses the limitations of the claim 1. 
Furthermore, Guo et al discloses wherein the crown identification unit collates the crown candidate region and the centroid as the identification criterion with the whole crown image to extract a crown candidate region of each individual fruit tree, and identifies the crown region of each individual fruit tree from the crown candidate region and a minute region surrounding the crown candidate region, (see Page 2, under: “discussion and summary”, lines 8-10, “accumulation of such data information will make it possible to realize standardized data services in the future, and it will be possible to contribute to distinctive farming guidance for each region. Note that the centroid of the identification criterion is shown on Page 6, in lower part of the second Figure, [i.e., implicitly collating the crown candidate region and the centroid as the identification criterion with the whole crown image to extract a crown candidate region of each individual fruit tree]. Guo et al further discloses identifies the crown region of each individual fruit tree from the crown candidate region, (see at least: Page 8, Figures. 3, bottom row images), and a minute region surrounding the crown candidate region, (see at least: Page 8, Figure 4, “the middle image on left”).

In regards to claim 3, the combine teaching Liu, Chao et al, Guo et al, and Park et al whole discloses the limitations of the claim 1. 
Further, Chao et al discloses a fruit tree trait analysis unit that analyzes a trait of an identified crown region, (Chao et al, see at least: section 5, analyzing the shape, and Fig. 5, “classification of the points of the crown, “trait analysis”)
In regards to claim 4, the combine teaching Liu, Chao et al, Guo et al, and Park et al whole discloses the limitations of the claim 1, 
Further, Chao et al discloses an output unit that outputs the crown region, (see at least: Page 355, left-hand-column, first paragraph, “selection should be performed interactively by a direct display of the point cloud, see also Fig. 7, output the crown shape “region” and the respective point cloud)

Regarding claim 5, claim 5 recites substantially similar limitations as set forth in claim 1. As such, claim 5 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “An identification method for identifying crowns of a plurality of individual fruit trees in an image”.  However, Chao et al discloses and identification method for identifying crowns of a plurality of individual fruit trees in an image, (Chao et al, see at least: Page 353, left-hand-column, second paragraph, “we present a new method to reconstruct the tree crown”)

Regarding claim 6, claim 6 recites substantially similar limitations as set forth in claim 2. As such, claim 6 is in rejected for at least similar rational.

Regarding claim 7, claim 7 recites substantially similar limitations as set forth in claim 3. As such, claim 7 is in rejected for at least similar rational.

Regarding claim 8, claim 8 recites substantially similar limitations as set forth in claim 4. As such, claim 8 is in rejected for at least similar rational.

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 5. As such, claim 10 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “non-transitory computer readable recording medium with a program for a computer to execute the identification method according to claim 5”. However, Park et al discloses the “non-transitory computer readable recording medium with a program for a computer to execute the identification method”, (Park et al, see at least: Par. 0036, “the computer program instructions may be stored in a computer readable memory”).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            02/07/2022